IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0074-09




FRANKIE LEE JONES,  Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
ANGELINA COUNTY



                        Per curiam.  Keasler, and Hervey, J.J., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because it dose not contain a copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies  must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered April 29, 2009
Do Not Publish.